        Case 2:19-cv-02559-WBS-JDP Document 19 Filed 06/11/21 Page 1 of 4

 1 ERIN E. SCHNEIDER (Cal. Bar No. 216114)
   MONIQUE WINKLER (Cal. Bar No. 213031)
 2 winklerm@sec.gov
   SHEILA O’CALLAGHAN (Cal. Bar No. 131032)
 3 ocallaghans@sec.gov
   BERNARD B. SMYTH (Cal. Bar No. 217741)
 4 smythb@sec.gov
   SALLIE S. KIM (Cal. Bar No. 298658)
 5 kimsal@sec.gov

 6 Attorneys for Plaintiff
   SECURITIES AND EXCHANGE COMMISSION
 7 44 Montgomery Street, Suite 2800
   San Francisco, California 94104
 8 Telephone: (415) 705-2500
   Facsimile: (415) 705-2501
 9

10

11                                  UNITED STATES DISTRICT COURT
12                                 EASTERN DISTRICT OF CALIFORNIA
13                                        SACRAMENTO DIVISION
14

15 SECURITIES AND EXCHANGE COMMISSION,               Case No. 2:19-CV-02559-WBS-EFB
16                         Plaintiff,
17          v.                                       SECOND STIPULATION TO CONTINUE
                                                     PRETRIAL AND TRIAL DATES AND
18 KEITH SPRINGER and                                ORDER
   SPRINGER INVESTMENT MANAGEMENT,
19 INC. DBA SPRINGER FINANCIAL ADVISORS,
                                                     Pretrial Conference:   November 22, 2021
20                          Defendants.              Trial Date:            January 25, 2022
21

22

23

24

25

26

27
28

 2
     SECOND STIP TO CONTINUE PRETRIAL AND TRIAL
     DATES; ORDER
     SEC V. KEITH SPRINGER, ET AL.
        Case 2:19-cv-02559-WBS-JDP Document 19 Filed 06/11/21 Page 2 of 4


 1          Plaintiff Securities and Exchange Commission and Defendants Keith Springer and
 2 Springer Investment Management, Inc. dba Springer Financial Advisors (collectively, the

 3 “Parties”), by and through their respective counsel of record, hereby agree and stipulate as

 4 follows:

 5          WHEREAS, on March 26, 2020, the Parties submitted a Joint Status Report setting forth
 6 a proposed schedule pursuant to Rule 16 of the Federal Rules of Civil Procedure. See Joint

 7 Status Report (Dkt. No. 11);

 8          WHEREAS, on April 9, 2020, the Court entered a pretrial scheduling order (the “Status
 9 Order”) (ECF 12)), which set, among other dates, March 21, 2021 as the last day to disclose

10 experts and produce expert reports, May 14, 2021 as the cut-off date for non-expert discovery,

11 and June 28, 2021 as the last day to file all motions. See Order (Dkt. No. 12);

12          WHEREAS, in the Status Order, the Court also set August 30, 2021 as the date for the
13 final pretrial conference and October 26, 2021 as the first day of a seven to ten day jury trial.

14 See Order (Dkt. No. 12);

15          WHEREAS, on March 4. 2021, the parties filed a stipulation requesting that the pretrial
16 and trial dates be continued for approximately three months while the parties engaged in

17 settlement discussions (Dkt. No. 16);

18          WHEREAS, on March 5, 2021, the Court granted the parties’ request and issued an order
19 which set, among other dates, June 18, 2021 as the last day to disclose experts and produce
20 expert reports, August 13, 2021 as the cut-off date for non-expert discovery, September 27, 2021

21 as the last day to file all motions, November 22, 2021 as the date for the pretrial conference and

22 January 25, 2022 as the first day of trial. See Order (Dkt. No. 17);

23          WHEREAS, while the Parties had been focusing their efforts on settlement and
24 settlement discussions continue, the parties anticipate there may be a need for additional

25 discovery;

26          WHEREAS, the Parties agree that good cause exists to continue the pretrial dates and the
27 trial date in this matter by another six months to provide additional time to continue settlement

28 discussions and conduct discovery;
     SECOND STIP TO CONTINUE PRETRIAL AND TRIAL       1
     DATES; [PROPOSED] ORDER
     SEC V. KEITH SPRINGER, ET AL.
        Case 2:19-cv-02559-WBS-JDP Document 19 Filed 06/11/21 Page 3 of 4


 1          WHEREAS, pursuant to the Court’s Standard Order, the Courtroom Deputy provided a
 2 date of for the pretrial conference and a date of for the trial;

 3          WHEREAS, there has only been one prior request to continue the pretrial dates or trial
 4 dates in this action;

 5          WHEREAS, the Parties agree that good cause exists to continue the pretrial and trial
 6 dates as follows:

 7

 8                Event                           Current Date              Proposed New Date
 9 Expert Disclosure                      June 18, 2021                 December 17, 2021
10 Expert Rebuttal Reports                July 16, 2021                 January 24, 2022
11 Discovery Cut-Off                      August 13, 2021               February 18, 2022
12 Motion Cut-Off                         September 27, 2021            March 28, 2022
13 Final Pretrial Conference              November 22, 2021             May 23, 2022
14 Trial Date                             January 25, 2022              July 26, 2022
15

16          NOW THEREFORE, the Parties hereby stipulate and agree as follows:
17          Subject to the Court’s approval, the Parties agree to continue the currently scheduled
18 pretrial and trial dates as follows:

19
20                Event                           Current Date              Proposed New Date
21 Expert Disclosure                      June 18, 2021                 December 17, 2021
22 Expert Rebuttal Reports                July 16, 2021                 January 24, 2022
23
     Discovery Cut-Off                    August 13, 2021               February 18, 2022
24
     Motion Cut-Off                       September 27, 2021            March 28, 2022
25
     Final Pretrial Conference            November 22, 2021             May 23, 2022 at 1:30 pm
26
     Trial Date                           January 25, 2022              July 26, 2022 at 9:00 am
27

28
     SECOND STIP TO CONTINUE PRETRIAL AND TRIAL           2
     DATES; [PROPOSED] ORDER
     SEC V. KEITH SPRINGER, ET AL.
        Case 2:19-cv-02559-WBS-JDP Document 19 Filed 06/11/21 Page 4 of 4


 1 Dated: June 8, 2021
 2                                                       /s/ Bernard B. Smyth
 3                                                      Bernard B. Smyth
                                                        Securities and Exchange Commission
 4                                                      44 Montgomery Street, Suite 2800
                                                        San Francisco, California 94104
 5                                                      Telephone: (415) 705-2500
                                                        Facsimile: (415) 705-2501
 6                                                      Email: smythb@sec.gov
                                                        Attorney for Plaintiff
 7                                                      Securities and Exchange Commission

 8
     Dated: June 8, 2021
 9

10                                                       /s/ Daniel Nathan
                                                        Daniel Nathan (as authorized on June 8,
11                                                      2021)
                                                        Orrick, Herrington & Sutcliffe LLP
12                                                      Columbia Center
                                                        1152 15th Street, N.W.
13                                                      Washington, D.C. 20005
                                                        Telephone: (202) 339-8400
14                                                      Facsimile: (202) 339-8500
                                                        Email: dnathan@orrick.com
15                                                      Attorney for Defendants
                                                        Keith Springer and Springer
16                                                      Investment Management Inc. dba
                                                        Springer Financial Advisors
17

18

19
20

21

22
                                                  ORDER
23
            IT IS SO ORDERED.
24
     Dated: June 10, 2021
25

26
27

28
     SECOND STIP TO CONTINUE PRETRIAL AND TRIAL     3
     DATES; [PROPOSED] ORDER
     SEC V. KEITH SPRINGER, ET AL.
